DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's arguments with respect to 35 U.S.C. 101 rejection of claims 1-4 have been considered and found persuasive due to amendments, and the rejection has been withdrawn. See detailed reason for allowance below.

Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance:
Lahiri et al. (US 10,199,040) teaches a method of automatic speech recognition, the method comprising the steps of receiving a speech signal, dividing the speech signal into time windows, for each time window, determining acoustic parameters of the speech signal within that window, and identifying speech features from the acoustic parameters, such that a sequence of speech features are generated for the speech signal, separating the sequence of speech features into a sequence of phonological segments, and comparing the sequential phonological segments to a stored lexicon to identify one or more words in the speech signal.
Kosaka (US 5,893,058) teaches a method and apparatus for recognizing speech employing a word dictionary in which the phoneme of words are stored and for recognizing speech based on the recognition of the phonemes. The method and apparatus recognize phonemes and produce data associated with each phoneme according to different speech analyzing and recognizing methods for each kind of phoneme, normalize the produced data, and match the recognized phonemes with words in the word dictionary by means of dynamic programming based on the normalized data.
The difference between the prior art and the claimed invention is that Lahiri nor Kosaka teach second determination code configured to cause at least one of said at least one processor to create a presence probability of the target object for the predetermined time zone as a second determination result on the basis of the "m x n" second time-series data created, wherein the second determination code is also configured to cause at least one of said at least one processor to create the second determination result using second determination criteria created or updated as a result of training using each determination result of the "m" first determination criteria for training data, and output a combined presence probability of the target object in the first time-series data of the predetermined time zone as a determination result, using a combined determination criteria based on each of the second determination result, for target object extraction from target data.
Therefore, it would not have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Lahiri and Kosaka to include second determination code configured to cause at least one of said at least one processor to create a presence probability of the target object for the predetermined time zone as a second determination result on the basis of the "m x n" second time-series data created, wherein the second determination code is also configured to cause at least one of said at least one processor to create the second determination result using second determination criteria created or updated as a result of training using each determination result of the "m" first determination criteria for training data, and output a combined presence probability of the target object in the first time-series data of the predetermined time zone as a determination result, using a combined determination criteria based on each of the second determination result, for target object extraction from target data. Therefore, the claimed invention is deemed novel. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYANS A PATEL whose telephone number is (571)270-0689.  The examiner can normally be reached on Monday-Friday 8am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHREYANS A. PATEL
Examiner
Art Unit 2657